1

2

3                               UNITED STATES DISTRICT COURT

4                                         DISTRICT OF NEVADA

5                                                  ***

6     ANDRE SMITH LOVEJOY,                                Case No. 3:19-cv-00427-MMD-CLB

7                                     Plaintiff,         ORDER ACCEPTING AND ADOPTING
             v.                                           REPORT AND RECOMMENDATION
8                                                            OF MAGISTRATE JUDGE
      LEILA MARIE
      STATE       ONEALet al.,
            OF NEVADA,                                         CARLA L. BALDWIN
9
                                   Defendant
                                  Defendants.
10

11          Before the Court is the Report and Recommendation (“R&R”) of United States

12   Magistrate Judge Carla L. Baldwin recommending that this case be dismissed for Plaintiff

13   Andre Smith Lovejoy’s failure to comply with LR IA 3-1. 1 (ECF No. 5.) In light of Plaintiff’s

14   failure, it is no surprise that he has not filed an objection to the R&R, although he had until

15   March 26, 2020, to do so. The Court will adopt the R&R and dismiss this case.

16          This Court “may accept, reject, or modify, in whole or in part, the findings or

17   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

18   fails to object to a magistrate’s recommendation, the Court is not required to conduct “any

19   review at all . . . of any issue that is not the subject of an objection.” Thomas v. Arn, 474

20   U.S. 140, 149 (1985); see also United States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir.

21   2003) (“De novo review of the magistrate judges’ findings and recommendations is

22   required if, but only if, one or both parties file objections to the findings and

23   recommendations.”) (emphasis in original); Fed. R. Civ. P. 72, Advisory Committee Notes

24

25          1Local   Rule 3-1 provides:
26
            An attorney or pro se party must immediately file with the court written
27          notification of any change of mailing address, email address, telephone
            number, or facsimile number . . . Failure to comply with this rule may result
28          in the dismissal of the action, entry of default judgment, or other sanctions
            as deemed appropriate by the court.
1    (1983) (providing that the court “need only satisfy itself that there is no clear error on the

2    face of the record in order to accept the recommendation”).

3           The Court finds it unnecessary to engage in de novo review to determine whether

4    to adopt Judge Baldwin’s R&R and is satisfied that there is no clear error upon reviewing

5    the docket. Plaintiff was advised that failure to file a notice of change of address as

6    required by LR IA 3-1 by October 18, 2019, would result in dismissal of this case. (ECF

7    No. 4.) That date has long passed and Plaintiff has provided no such notice. Nor has he

8    taken action in this matter since July 2019. The Court therefore agrees with the R&R that

9    dismissal of this action is warranted under LR IA 3-1. See also Thompson v. Hous. Auth.

10   of City of L. A., 782 F.2d 829, 831 (9th Cir. 1986) (recognizing that district courts have the

11   inherent power to control their dockets and “[i]n the exercise of that power, they may

12   impose sanctions including, where appropriate . . . dismissal” of a case); Malone v. U.S.

13   Postal Serv., 833 F.2d 128, 130 (9th Cir. 1987) (dismissing case for failure to comply with

14   court order).

15          It is therefore ordered, adjudged and decreed that the Report and Recommendation

16   of Magistrate Judge Carla L. Baldwin (ECF No. 5) is accepted and adopted in full.

17          It is further ordered that this case is accordingly dismissed and the pending motion

18   (ECF No. 1) is denied as moot.

19          The Clerk of the Court is directed to enter judgment accordingly and close this case.

20          DATED THIS 30th day of March 2020.

21

22
                                                MIRANDA M. DU
23                                              CHIEF UNITED STATES DISTRICT JUDGE

24

25

26

27

28

                                                   2
